Citation Nr: 1740237	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability status-post anterior cruciate ligament reconstruction with degenerative changes (right knee disability) prior to October 12, 2012, and from December 1, 2012 through April 3, 2016, and a disability rating in excess of 30 percent status-post total knee replacement from June 1, 2017.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office and were remanded in March 2015.

In August 2014, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ), and again in December 2016 before the undersigned VLJ.  Transcripts of both hearings are of record.  While testifying before more than one VLJ regarding the same issues would typically afford the Veteran the right to have his appeal decided by a three-judge panel including the judges who heard his claims, the Veteran waived this right during the December 2016 hearing and requested that only one judge decide his appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). 


FINDINGS OF FACT

1.  Prior to April 4, 2016, the Veteran's right knee disability was manifested by painful motion and range of motion, at worst, from 0 to 90 degrees, with no objective indication of instability.  

2.  On April 4, 2016, the Veteran had total right knee replacement, with subsequent residuals including range of motion, at worst, from 0 to 135 degrees, and no objective indications of weakness, tibial or fibular impairment, or instability.

3.  The most probative evidence is against a finding that the Veteran's left knee disability is related to service or is caused or aggravated by his right knee disability.

4.  The most probative evidence is against a finding that the Veteran's low back disability is related to service or is caused or aggravated by his right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for a right knee disability prior to October 12, 2012, and from December 1, 2012 through April 3, 2016, and to a disability rating in excess of 30 percent from June 1, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2016).

2.  The criteria for entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a back disability, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right knee disability is currently rated as 10 percent disabling prior to October 12, 2012, and from December 1, 2012 through April 3, 2016, and as 30 percent disabling from June 1, 2017.  

From October 12, 2012, through November 30, 2012, the Veteran is in receipt of a temporary total evaluation based on the need for convalescence following surgery.  38 C.F.R. § 4.30 (2016).  From April 4, 2016, through May 31, 2017, the Veteran is in receipt of a 100 percent rating for the year following a total knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran has not expressed disagreement with the effective dates or duration of these total ratings; as such, they are not at issue.  

Prior to April 4, 2016, the right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, for arthritis with limitation of flexion.  From April 4, 2016, it is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for knee replacement.  There are a number of Diagnostic Codes which may apply to disabilities of the knee, including:  

Diagnostic Code 5256, which addresses ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee and provides that slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Codes 5258 and 5259, which address impairment of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.

Diagnostic Code 5260, which addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which addresses limitation of extension and provides that extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
Diagnostic Code 5262, which addresses impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Code 5055, which addresses knee replacement and provides for a 100 percent disability rating for one year following the implantation of a prosthesis, and a 60 percent disability rating with chronic residuals of severe painful motion and weakness in the affected extremity.  Intermediate degrees of residual weakness are to be rated under Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016). 

The Veteran first underwent VA examination in connection with his claim in August 2009.  The examiner noted pain, stiffness, weakness, and numbness, but no instability, deformity, incoordination, decreased speed of joint motion, or episodes of dislocation, incoordination, subluxation, locking, or effusions.  The Veteran reported severe flare ups two to three times per week lasting for three to seven days and precipitated by walking, standing, lifting, or activity of any type.  He stated that he was able to stand for 15 to 30 minutes and to walk for more than one quarter of a mile but less than one mile.  He did not use any assistive devices and bore weight normally, although he had an antalgic gait.  There were signs of crepitus, tenderness, guarding of movement, clicking or snapping, grinding, and patellar abnormality, but no signs of meniscal abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, which the examiner indicated were normal for the Veteran's body habitus, with pain beginning at 90 degrees.  The examiner further noted that there was no objective evidence of pain on range of motion, that the passive range of motion was the same as active, and that there was no change on repetitive-use testing.  No pain, fatigue, weakness, or incoordination were noted and stability tests yielded normal results.  The examiner opined that the Veteran's right knee condition would have a significant effect on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain, and that such could result in the assignment of different duties or increased absenteeism.  

In January 2010, the Veteran reported that he could only walk for one half of a mile and that he could not run, which was a drastic change from his previous lifestyle.  He stated that the only reason he did not use a brace was because he could not afford one.  In October 2011, he indicated that his knee had been locking for the past two to three months.  A March 2012 VA treatment record reflects range of motion from 0 to 115 degrees and as well as swelling, with no indication of instability.  In March 2013, the Veteran reported that he could not go a day without wearing his brace due to instability and pain, and that he constantly limped and got injections to treat his knee.  In April 2013, the Veteran was experiencing mild to moderate pain with an antalgic gait.  He used a brace and had small effusion and no increased warmth.  Range of motion was from 0 to 100 degrees.  In July 2013, the Veteran's wife reported that his October 2012 surgery had helped with locking, but had resulted in increased pain, instability, weakness, swelling, and diminished range of motion.  In July 2015, the Veteran's stability was noted to be satisfactory and range of motion was from 0 to 90 degrees.  

In April 2016, the Veteran underwent total knee replacement.  At a March 2016 pre-operative appointment, he had stiffness and pain with movement but his stability was noted to be normal.

The Veteran most recently underwent VA examination in June 2016, shortly after his knee replacement surgery.  Range of motion testing revealed flexion to 135 degrees and extension to 0 degrees, with no additional limitation on repetition.  He reported no flare-ups and no functional loss or impairment including with repeated use over time.  The examiner noted pain on examination, but opined that it did not result in functional loss.  The examiner found no evidence of pain with weight bearing, localized tenderness or pain, or crepitus.  Furthermore, there was no reduction in muscle strength or atrophy, no ankylosis, and stability tests were normal.  Additional factors of disability included less movement than normal and swelling.  The Veteran occasionally used a cane, and the examiner opined that his right knee disability did not impact the Veteran's ability to perform any type of occupational task.

Other statements and treatment records throughout the period on appeal reflect findings consistent with those noted above.  

Upon review, the Board finds that increased or additional ratings are not warranted at any time during the period on appeal.  In that regard, prior to the Veteran's April 4, 2016, surgery, range of motion testing reflected normal extension at all times and flexion to, at worst, 90 degrees.  These ranges of motion are noncompensable under the rating criteria; the Veteran's currently assigned 10 percent rating reflects his painful motion.  

For the year following April 4, 2016, the Veteran is in receipt of the maximum 100 percent rating in light of his total knee replacement.  From June 1, 2017, a 30 percent disability rating has been assigned as the minimum rating following a total knee replacement.  The Board finds that a 60 percent rating is not warranted because the evidence does not demonstrate chronic residuals of severe painful motion and weakness in the affected extremity.  In that regard, upon VA examination in June 2016, the examiner opined that pain did not result in functional loss and no weakness was noted.  Furthermore, the Veteran could not achieve a rating higher than 30 percent under the codes for rating residuals.

In that regard, the record does not show that the Veteran had limited extension, instability, subluxation, ankylosis, impairment of the semilunar cartilage, or nonunion or malunion of either tibia or fibula at any time during the period on appeal.  Accordingly, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, and 5262 are not for application.  38 C.F.R. § 4.71a.  As such, no increased or additional rating is warranted.

The Board has considered the assertions of the Veteran and his wife as to his symptomatology and the severity of his conditions, particularly as to whether a compensable rating for instability should be assigned, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  

In that regard, the Board notes that the Veteran and his wife both have medical training; however, the assertions of the Veteran and his wife regarding the severity of his disabilities are generally consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  While the Veteran has reported right knee instability, every time stability was addressed in treatment records or tested during the period on appeal it was found to be normal.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher or additional ratings.  

Finally, the Board acknowledges that the Veteran reported the use of a brace and due to his knee disability.  Although the use of a brace and cane are not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace and cane are addressed, and the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or cane and those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria). 

It is important for the Veteran to understand that there is no dispute that the Veteran has a problem with this disability, the only question is the degree.  Many of the Veteran's statements support the current findings.  The examinations clearly support the current findings. 

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is shown to be either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that he has left knee and low back disabilities which are caused or aggravated by his service-connected right knee disability, specifically as a result of an abnormal gait and compensating for the disabled extremity.  The Veteran has also contended that the low back disability is directly related to service.  As the Veteran has not alleged and there is no competent indication in the record that the left knee condition is directly related to service, the Board will not address a theory of direct service connection with respect to that claim.

The Board notes that the record reflects diagnoses of lumbar strain, lumbar spondylosis, and degenerative arthritis of the spine as well as degenerative joint disease and degenerative arthritis of the left knee during the pendency of the appeal.  Furthermore, the Veteran's service treatment records demonstrate complaints of back strain during service.  Accordingly, the remaining question for resolution is whether the back disability is related to the Veteran's service or whether either disability is caused or aggravated by his service-connected right knee disability.

The Veteran first underwent VA examination with respect to his back claim in March 2012, however, in March 2015 the Board found the examination to be indadquate; as such, it will not be afforded probative value.    

The Veteran underwent VA examination with respect to both claims in June 2013.  Regarding the back claim, the examiner described the Veteran's history of back problems in service, and noted that such problems were intermittent and there was no indication of constant problems in between episodes.  Regarding the left knee claim, the examiner noted that the Veteran reported left knee pain on and off for the past 10 or 12 years.  Ultimately, the examiner opined that, based on a review of the Veteran's medical records, medical literature, and clinical experience, there was no evidence to suggest that a right knee condition would cause or aggravated degenerative disease of the lumbar spine or left knee and that the conditions were, instead, much more likely as a result of age and use.  

The Veteran again underwent VA examination with respect to both claims in June 2016.  Regarding the back claim, the examiner noted the Veteran's report that his back did not bother him continuously until 1994 or 1995 and that he had hurt his back three or four times working after service.  The examiner further indicated that the Veteran had sacralized and lumbarized vertebrae, noted on an April 1992 x-ray, a congenital condition which can cause pain.  The examiner opined that the Veteran's back condition was less likely than not related to service because the conditions described in the service treatment records were transient with no objective evidence of chronicity.  The examiner noted that the most likely reason for subjective pain was the congenital sacralized and lumbarized vertebrae as well as the Veteran's lifestyle.  Additionally, the examiner opined that the Veteran's back condition was less likely than not caused by the service-connected right knee condition.  In that regard, the examiner noted that they were two entirely different conditions with no pathophysiological correlation, and that the weight of the peer-reviewed evidence was against a relationship between the two conditions.  Furthermore, the examiner opined that the Veteran's back disability had not been aggravated beyond the natural progression, which was due to the congenital defect and aging.  

Regarding the left knee claim, the June 2016 examiner also opined that the condition was less likely than not related to the service-connected right knee disability.  In that respect, the examiner noted that there was no muscle or nerve injury, no leg length discrepancy, and no significant gait abnormality.  Furthermore, the examiner indicated that a review of medical literature revealed no credible, peer-reviewed studies that that support the contention that a condition of one joint may induce pathology in another joint.  The examiner also opined that Veteran's left knee disability had not been aggravated beyond the natural progression

Conversely, the Board notes that in April 2013 a VA physician's assistant noted that it was possible that the Veteran's back condition could be aggravated with limping due to abnormal loading and stress.  Additionally, the Board notes that the Veteran's and his wife, a registered nurse, both have medical training and, as such, their opinions should be afforded more weight than the typical lay person.  In that respect, both the Veteran and his wife have asserted that he limps due to his right knee disability and that such limp has caused or aggravated the back and left knee disabilities.  See Jones v. West, 12 Vet. App. 460, 465 (1999); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Upon review, and considering all of the evidence, the Board finds that the most probative evidence does not demonstrate that the Veteran's back and left knee disabilities are directly related to service or are caused or aggravated by his service-connected right knee disability.  The Board also finds that there is no indication that any arthritis of the back or left knee manifested in or within one year of service.  Accordingly, service connection may not be granted on a presumptive basis pursuant to 38 C.F.R. § 3.307 and § 3.309.  With respect to the back, the most probative evidence reflects that any complaints of lumbar strain during service were resolved during service and unrelated to his present disability.  Additionally, the most probative evidence is against a finding that the Veteran's current back and knee disabilities are caused by his service-connected right knee disability.  Furthermore, the evidence demonstrates that at least part of the Veteran's back pain is related to a congenital defect and that, in any case, no back or left knee disability has been aggravated beyond the natural progression.  

The Board notes and has considered the competent assertions of the VA physician's assistant, the Veteran, and his wife.  The Board finds more probative, however, the opinions of the VA examiners, particularly in light of the fact that the examiners conducted a thorough review of the evidence of record and reported that the weight of the medical literature and peer-reviewed evidence is against the conclusion that there is a pathophysiological correlation between the right knee disability and the back and left knee disabilities, in contrast to the speculative opinion of the physician's assistant and the unsupported opinions of the Veteran and his wife.  Accordingly, the Board finds the opinions of the VA examiners more probative than those of the physician's assistant, the Veteran and his wife.  

Thus, for all the foregoing reasons, the claims for service connection for back and left knee disabilities, to include as secondary to the service-connected right knee disability, are denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

The Board notes the contentions of the Veteran's representative that the manner in which various VA examinations were conducted during the appeal is insufficient, including the fact that the August 2009 knee examiner was a nurse practitioner, or the way the Veteran was physically examined.  

With respect to the examination by nurse practitioner, the Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  No probative evidence suggests that the August 2009 VA nurse practitioner was not competent to perform the examination and evaluate the severity of the Veteran's right knee disability.  In any event, the examination report was reviewed and signed by a physician.

With respect to the allegations about the conduct of the examinations, in general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the examiner has some discretion in the manner an examination is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided an adequate discussion of opinions presented.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, the Board finds that the examinations and opinions of record, with the exception of the March 2012 VA back examination noted below, adequate for purposes of deciding the issues on appeal.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability prior to October 12, 2012, and from December 1, 2012 through April 3, 2016, and to a disability rating in excess of 30 percent from June 1, 2017, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to a right knee disability, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


